Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 25, 2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandrasekaran et al (US 2016/0128877).
With regards to claim 1, Chandrasekaran discloses a tape adapted to be attached to a workpiece (Figure 2 item 100) comprising:
A substrate having two opposing sides (Figure 2 item 101)
An adhesive on one of the sides of the substrate (paragraph 29 and 41)
A deformable pattern visible from the sides of the substrate, where the pattern may deform in at least two directions when tension is applied to the tape and the substrate is stretched in at least one of the at least two directions (Figure 2 item 114), where the substrate is a first color and the pattern is a second color and the first and second color are different (paragraph 44).
With regards to claim 2, the teachings of Chandrasekaran are presented above. Additionally Chandrasekaran discloses that the pattern is provided on the whole surface of one of the sides of the substrate (Figure 2 item 114).
With regards to claim 5, the teachings of Chandrasekaran are presented above. Additionally Chandrasekaran discloses that the tape further comprises a separator film attached to one of the sides of the substrate (Figure 2 item 102).
With regards to claim 13, the teachings of Chandrasekaran are presented above. Additionally Chandrasekaran teaches that the pattern includes a plurality of identical marks (Figure 2 item 114).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4 and 6 - 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran et al (US 2016/0128877) in view of Jariyapunya et al (Jariyapunya, Nareerut & Baheti, Smita. (2017). Application of image analysis method for measurement of fabric stretch deformation. IOP Conference Series: Materials Science and Engineering. 254. 142010. 10.1088/1757-899X/254/14/142010. https://www.researchgate.net/publication/320951495_Application_of_image_analysis_method_for_measurement_of_fabric_stretch_deformation).
With regards to claim 3, Chandrasekaran teaches a tape attaching method for attaching a tape to a workpiece comprising a tape preparing step of preparing the tape (Figure 2 item 100) where the tape includes an adhesive (paragraph 29 and 41) and a deformable pattern on a same side of the tape (Figure 2 item 114), where the tape is a first color and the pattern is a second color and the first and second color are different (paragraph 44)  and a tape attaching step of attaching the tape to a workpiece (paragraph 41).
Chandrasekaran fails to explicitly disclose that the method comprises a determining step of checking the tension applied to the tape according to deformation of the pattern by stretching the tape in at least one direction after performing the tape attaching step and then determining whether or not an attached condition of the tape to the workpiece is good.
Jariyapunya discloses an application of image analysis method for measurement of fabric stretch deformation (Abstract), in the same field of endeavor as Chandrasekaran, where Jariyapunya discloses a determining step of checking the tension applied to the tape according to deformation of the pattern by stretching the tape in at least one direction after performing the tape attaching step and then determining whether or not an attached condition of the tape to the workpiece is good (sections 2.2.1, 2.2.2 and 2.2.3).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have performed the tension checking step, as disclosed by Jariyapunya, in Chandrasekaran’s method. The rationale being that, as stated by Jariyapunya, it allows to perform a detailed study on distribution of local elastic deformation properties in a way that allows faster data acquisition (Abstract, section 1).
With regards to claim 4, Chandrasekaran teaches a method for expanding a tape attached to a workpiece that comprises a tape attaching step of attaching the tape to a workpiece (paragraph 41), where the tape includes an adhesive (paragraph 29 and 41) and a deformable pattern on a same side of the tape (Figure 2 item 114), where the tape is a first color and the pattern is a second color and the first and second color are different (paragraph 44).
Chandrasekaran fails to explicitly disclose that the method comprises an expanding step and a tension checking step.
Jariyapunya discloses an application of image analysis method for measurement of fabric stretch deformation (Abstract), in the same field of endeavor as Chandrasekaran, where Jariyapunya discloses an expanding step of expanding the tape after performing the attaching step and a tension checking step of checking the tension applied to the tape to stretch the tape in at least one direction according the deformation of the pattern (sections 2.2.1, 2.2.2 and 2.2.3).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have performed the expanding step and the tension checking step, as disclosed by Jariyapunya, in Chandrasekaran’s method. The rationale being that, as stated by Jariyapunya, it allows to perform a detailed study on distribution of local elastic deformation properties in a way that allows faster data acquisition (Abstract, section 1).
With regards to claims 6 and 7, the teachings of Chandrasekaran and Jariyapunya are presented above. Additionally Chandrasekaran teaches that the tape comprises a separator film attached to the side of the tape (Figure 2 item 102).
With regards to claims 8 and 9, the teachings of Chandrasekaran and Jariyapunya are presented above. Additionally Chandrasekaran illustrates that the pattern is provided on the whole surface of the adhesive side of the tape (Figure 2 item 114).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 9 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746